DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Claims & Official Notice
The Amendment received July 28,2022 has been entered and carefully considered; claims 1-19 and 21 are pending in the application.

After careful consideration of the amendment, the amended claimed invention now appears be directed to recite more broader concept/invention of general controlling of computer storage media with having constraints (i.e., ALL known systems have such constraints); therefore, the clear metes and bounds appear to be somewhat obscured by the newly presented amendment, when the claims are interpreted in light of the supporting specification.

The examiner also notes that the limitations of the dependent claims 2-18 are directed to different features that are well-known, commonly known & practiced in the art of storage/media systems controls (i.e., the field/endeavor of the claimed system as well as the prior art of record); as evidence by the support of the prior art of records & the US Patent Database system.  Furthermore, many of the dependent claims (i.e., claims 4, 6, 10-13, 15-17) are directed to a commonly/well known techniques of disk/media control systems that are not necessarily directed to the claim 1 system (i.e., media cooling system).  In addition, the power determination of storage apparatus by monitoring data transfer rate or performance characteristic of storage devices were also well-known & commonly utilized in the art (See figures 4-12 of Ouchi et al. -- US 2011/0307721 A1). The examiner takes official notice on the claimed features of the independent & dependent claims, as stated above.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the new grounds of rejections (i.e., the examiner modified to following rejections to address the applicant’s arguments & newly presented limitations of the newly amended claims, in response to the amendment received 7/28/2022) do not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly amended limitations of the claim 1, lines 9-end are not supported by the description.  The applicant stated that the paragraph [0028] supports the amendment of the claims 1-19 & 21 (i.e., see the first paragraph of page 8 of the amendment received July 28, 2022); however, the paragraph [0028] or any other parts of the specification do not support the claimed “compare” and “based on the comparing” related functions/operations of the recited claimed invention.  Moreover, the examiner notes that the entire specification does not use the words/terms “compare” or “comparing” operations/functions; consequently, the claim 1, lines 9-end lack proper support from the specification.  
As for the newly amended limitations of the claim 19 & 21, the above discussions of the claim 1, lines 9-end are similarly applied, due to the similarity between the independent claims.  Therefore, the claims 1-19 and 21 are not properly supported by the written description of the specification.

Claims 1-19 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1;
In line 3, the phrase “non active state” is grammatically awkward.
In line 9, the phrase “number of computer storage media” lacks proper and clear antecedent basis.
In lines 9 & 5, it is unclear & unstated as to how the function/recitations of lines 5-6 (i.e., the claimed system already “dynamically control how many of the plurality of computer storage media are in an active state based at least on a set of constraints”, without detailing how such dynamic control is accomplished) are functionally interconnected to the recitations of lines 9-10 (i.e., compare the number of computer storage media in the active state with the maximum threshold for each constraint in the set of constraints”).  In other words, how does the lines 5-6 accomplishes the “dynamically control” without the lines 9-10 of “compare” recitations.
In lines 9 & 13, the respective intended meanings of the “plurality of computer storage media in the active state” and the “number of computer storage media in the active state” are unclear and confusing in the context of the recited claimed invention.
In lines 3 & 17, the respective intended meanings of the “non active state” & “in active state” are unclear and confusing in the context of the recited claimed invention.  The phrase “in active state” lacks proper and clear and clear antecedent basis.

In claim 2;
In line 3, the phrase “bandwidth constraint” lacks proper and clear antecedent basis.
In claims 19 and 21, due to the similarity between the claims 1, 19 and 21, the above unclarities of the claim 1 are similarly applied to claim 19 & 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tamilarasan et a. (US 8.595,535 B1).
The examiner relies on the entire teachings of the Tamilarasan reference & the Official Notice teachings for this rejection.
In figures 2- 6 & 7 and the accompanying description of Tamilarasan reference teaches, when the examiner applies one of a Broadest Reasonable Interpretations, the functionally equivalent limitations of the recited claimed invention as follows:
Claims 1, 19 & 21			Teachings of Tamilarasan Reference
1.(Currently Amended) An electronic storage system comprising: 
Features of figures 1-2 system
a plurality of computer storage media, each of the plurality of computer storage media having an active state and a non active state; 
Features of figure 2, (129 & 139)
a control mechanism arranged to: 
Figures 2-6, SPE (110/420)

Set of constraints
Col 15, line 48, “one or more power consumption metrics…temperature threshold X” (i.e., “power levels” and/or “temperature levels”); col 16, line 52, “embodiment may define a plurality of thresholds or level and may accordingly take different actions at each level.  The thresholds and/or actions ma be defined at the enclosure-level and also at the data storage system level”
In active/activate states
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
dynamically control how many of the plurality of computer storage media are in an active state based at least on a set of constraints, 
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
Threshold
Col 15, line 50, “levels” or “threshold”, the examiner notes that the specific levels can be set by designers/operators
each constraint in the set of constraints having a maximum threshold for the plurality of computer storage media in the active state; 
Col 15, line 48, “one or more power consumption metrics approaches an associated threshold…threshold=1000…first level 800…second level 900… selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
compare the number of computer storage media in the active state with the maximum threshold for each constraint in the set of constraints; and based at least on the comparing: 
Col 15, line 50, “may spin down one or more drives selectively…If the power consumption reaches the second level, the data storage system…take a proactive action such as selectively spin down one or more drives”  
select one or more of the plurality of computer storage media to switch to the active state when the plurality of computer storage media in the active state does not exceed the maximum threshold of any constraint in the set of constraints; and 
Col 15, line 55, “first action …send notification message to a manager that another action will be taken…”, the examiner notes that no “spin down of one or more drives” were taken by the” first action”  
select one or more of the plurality of computer storage media to switch to the in active state when the plurality of computer storage media in the active state exceeds the maximum threshold of any constraint in the set of constraints.
Col 15, line 50, “may spin down one or more drives selectively…If the power consumption reaches the second level, the data storage system…take a proactive action such as selectively spin down one or more drives”  

19. (Currently Amended) A method of operating an electronic storage system comprising a plurality of computer storage media, 
Features of figures 1-2, (129 & 139)
each of the plurality of computer storage media having an active state and a non-active state, the method comprising: 
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
Set of constraints
Col 15, line 48, “one or more power consumption metrics…temperature threshold X” (i.e., “power levels” and/or “temperature levels”); col 16, line 52, “embodiment may define a plurality of thresholds or level and may accordingly take different actions at each level.  The thresholds and/or actions ma be defined at the enclosure-level and also at the data storage system level”
In active/activate states
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
controlling how many of the plurality of computer storage media are in an active state based at least on a set of constraints each constraint in the set of constraints having a maximum threshold for the plurality of computer storage media in the active state;
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
compare the number of computer storage media in the active state with the maximum threshold for each constraint in the set of constraints; and based at least on the comparing, 
Col 15, line 50, “may spin down one or more drives selectively…If the power consumption reaches the second level, the data storage system…take a proactive action such as selectively spin down one or more drives”  
selecting one or more of the plurality of computer storage media to switch to the active state when 6the plurality of computer storage media in the active state does not exceed the maximum threshold of any constraint in the set of constraints.
Col 15, line 55, “first action …send notification message to a manager that another action will be taken…”, the examiner notes that no “spin down of one or more drives” were taken by the” first action”  

21. (Currently Amended) One or more computer-readable storage media comprising computer-executable instructions for operating an electronic storage system comprising a plurality of computer storage media, each of the plurality of computer storage media having an active state and a non-active state, wherein execution of the computer-executable instructions cause one or more processors to perform operations comprising:
Features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68
Set of constraints
Col 15, line 48, “one or more power consumption metrics…temperature threshold X” (i.e., “power levels” and/or “temperature levels”); col 16, line 52, “embodiment may define a plurality of thresholds or level and may accordingly take different actions at each level.  The thresholds and/or actions ma be defined at the enclosure-level and also at the data storage system level”
In active/activate states
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
controlling how many of the plurality of computer storage media are in an active state based at least on a set of constraints, each constraint in the set of constraints having a maximum threshold for a total number of the plurality of computer storage media that are in the active state;
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
compare the number of computer storage media in the active state with the maximum threshold for each constraint in the set of constraints; and based at least on the comparing,
Col 15, line 50, “may spin down one or more drives selectively…If the power consumption reaches the second level, the data storage system…take a proactive action such as selectively spin down one or more drives”  
selecting one or more of the plurality of computer storage media to switch the active state when the plurality of computer storage media in the active state does not exceed the maximum threshold of any constraint in the set of constraints.
Col 15, line 55, “first action …send notification message to a manager that another action will be taken…”, the examiner notes that no “spin down of one or more drives” were taken by the” first action”  

As for independent claims 1, 19 & 21, the Tamilarasan reference teaches the recited claimed invention (i.e., controlling active & inactive states of storage media based on a “set of constraints”) that are functionally equivalent, as can be seen from the teachings of the Tamilarasan reference discussed above; however, the Tamilarasan reference does not expressly or identically calls or uses the term of the controlled states as “active” & “in active” state, though the Tamilarasan reference does teach the functionally equivalent limitations of the recited “active” & “in active” states, i.e., in column  15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level).  Moreover, as can be seen form column 18, line 30, Tamilarasan reference also teaches that the “an action may selectively spin down or turn off disk deices; consequently,  the above teachings of the Tamilarasan clearly supports the functional equivalence of the recited claimed invention.
Therefore, the claimed invention would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to come up with the claimed invention from the teachings of the Tamilarasan reference. In addition, similar to the claimed “set of constraints”, the Tamilarasan reference and many of the teachings of the official notice recognizes and motivates to use functionally equivalent criteria (i.e., “constraints”) to save power consumption for the well-known benefit of saving power. 

Claims 1-19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Tamilarasan et a. (US 8.595,535 B1) in view of El-Batal et al. (US 2010/0103785).
The examiner relies on the entire teachings of the Tamilarasan & El-Batal references & the Official Notice teachings for this rejection.
In figures 2-6 & 7 and the accompanying description of Tamilarasan reference teaches, when the examiner applies one of a Broadest Reasonable Interpretations, the limitations of the claimed invention; moreover, the El-Batal reference also teaches the claimed limitations, as follows:
Claims 1-19 & 21 			Tamilarasan teachings
			El-Batal Teachings

1.(Currently Amended) An electronic storage system comprising: 
Features of figures 1-2 system
a plurality of computer storage media, each of the plurality of computer storage media having an active state and a non active state; 
Features of figure 2, (129 & 139)
a control mechanism arranged to: 
Figures 2-6, SPE (110/420)

Set of constraints
Col 15, line 48, “one or more power consumption metrics…temperature threshold X” (i.e., “power levels” and/or “temperature levels”); col 16, line 52, “embodiment may define a plurality of thresholds or level and may accordingly take different actions at each level.  The thresholds and/or actions ma be defined at the enclosure-level and also at the data storage system level”
In active/activate states
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
dynamically control how many of the plurality of computer storage media are in an active state based at least on a set of constraints, 
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
Threshold
Col 15, line 50, “levels” or “threshold”, the examiner notes that the specific levels can be set by designers/operators
each constraint in the set of constraints having a maximum threshold for the plurality of computer storage media in the active state; 
Col 15, line 48, “one or more power consumption metrics approaches an associated threshold…threshold=1000…first level 800…second level 900… selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
compare the number of computer storage media in the active state with the maximum threshold for each constraint in the set of constraints; and based at least on the comparing: 
Col 15, line 50, “may spin down one or more drives selectively…If the power consumption reaches the second level, the data storage system…take a proactive action such as selectively spin down one or more drives”  
select one or more of the plurality of computer storage media to switch to the active state when the plurality of computer storage media in the active state does not exceed the maximum threshold of any constraint in the set of constraints; and 
Col 15, line 55, “first action …send notification message to a manager that another action will be taken…”, the examiner notes that no “spin down of one or more drives” were taken by the” first action”  
select one or more of the plurality of computer storage media to switch to the in active state when the plurality of computer storage media in the active state exceeds the maximum threshold of any constraint in the set of constraints.
Col 15, line 50, “may spin down one or more drives selectively…If the power consumption reaches the second level, the data storage system…take a proactive action such as selectively spin down one or more drives”  

2. (Original) The electronic storage system according to claim 1, wherein a total data transfer rate of the plurality of computer storage media in the active state is below the bandwidth constraint.
Inherent/obvious features of columns 3 (lines 1-26) & 15 (line 48) -18 (line 32), more specifically the “performance characteristic(s)”-“attributes” (lines 11-59 of column 17)  & also “FC drives having different RPM characteristics” & further teaches “a largest number of attributes which match (or substantially match within predetermined limits/thresholds) those of the source tier” (column 17, lines 55-59). In addition, power bandwidth based on data transfer rate is well-known and commonly practiced in the art.  See the official notice.
Teachings of par. 25, “peak performance may be determined”

3. (Currently Amended) The electronic storage system according to claim 1, wherein the plurality of computer storage media have a maximum bandwidth and wherein the control mechanism is arranged to dynamically control which of the plurality of computer storage media are in an active state using the maximum bandwidth of at least one of the one or more the plurality of computer storage media having a maximum bandwidth in the active state.
Features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68
Teachings of Par. 20, “(Controller), 18, may select the operating parameters for the various disk drives in disk array system 12 in accordance with the function of the disk array system and power-saving measures suitable for a particular array management application”; Par. 25, “Additionally, the controller may track overall array performance by IOs/s and or gigabytes/s.  From such data, the interval of peak performance may be determined”; Par. 12, “to determine the effects of exercising power-saving measures such as spinning down inactive drives”; and Par. 16, “to provide…maximum numbers.  More accurate values may be obtained by direct measures of the power consumption under the conditions of interest under conditions such as spun-down, spun-up-idle or spun-up-active”

4. (Original) The electronic storage system according to claim 1, further comprising an interconnect fabric connecting the plurality of computer storage media and a server, the interconnect fabric comprising a plurality of SATA controllers and PCIe switches, wherein each of the plurality of computer storage media is connected to the server via a SATA controller and one or more PCIe switches arranged in a tree structure and wherein the PCIe switches are physically distributed within the electronic storage system.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

5. (Currently Amended) The electronic storage system according to claim 1, further comprising a power supply system capable of providing sufficient power for only a subset of the plurality of computer storage media to be in an active state concurrently;
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice
a cooling system provisioned to provide sufficient cooling when operating for only a subset of the plurality of computer storage media to be in an active state concurrently.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

6. (Original) The electronic storage system according to claim 1, further comprising a server comprising a data store arranged to store a ‘no access’ flag associated with each of the plurality of computer storage media and when set, a ‘no access’ flag causes all IO requests on a computer storage media to fail.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

7. (Original) The electronic storage system according to claim 1, wherein at least one of the plurality of computer storage media includes a spinning disk in an active state.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

8. (Currently Amended) The electronic storage system according to claim 1, further comprising: a power supply system having a power constraint that is capable of providing sufficient power for only a second subset of the plurality of computer storage media to be in an active state concurrently; and
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

wherein selecting the one or more of the plurality of computer storage media to be in the active state is also based on the power constraint.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

9. (Currently Amended) The electronic storage system according to claim 1, wherein a portion of the plurality of computer storage media being arranged logically into groups, each group comprising a plurality of computer storage media capable of being in an active state concurrently.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

10. (Currently Amended ) The electronic storage system according to claim 9 further comprising a server comprising a scheduler arranged to: receive a burst of data to be written to the electronic storage system divided into portions; add error correction data to each portion; and write each portion to computer storage media from a single group.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

11. (Currently Amended) The electronic storage system according to claim 9, wherein each portion is divided into a plurality of stripes and each stripe is divided into a plurality of blocks, and wherein adding error correction to each portion comprises: adding one or more blocks comprising redundancy information to each stripe and wherein writing each portion to computer storage media from a single group comprises: for each stripe, writing one block from the stripe to a different one of the computer storage media from the single group.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

12. (Original) The electronic storage system according to claim 11, wherein for each stripe, writing one block from the stripe to a different one of the computer storage media from the single group comprises: assembling a sequence of blocks comprising one block from each stripe; and writing each sequence of blocks to a separate computer storage media from the single group.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

13. (Original) The electronic storage system according to claim 1, further comprising a server comprising a scheduler arranged to: reorder a plurality of operations into sets of operations operating on the same group of computer storage media, the operations comprising one or more of read, write and delete operations; and schedule sets of operations in an order which maximizes throughput of the electronic storage system.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

14. (Currently Amended) The electronic storage system according to claim 1 further comprising: a cooling system having a cooling constraint that is capable of providing sufficient cooling when operating for only a third subset of the plurality of computer storage media to be in an active state concurrently; and
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

wherein selecting the one or more of the plurality of computer storage media to be in the active state is also based on the cooling constraint.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

15. (Original) The electronic storage system according to claim 13, wherein the scheduler is arranged to perform reordering on a subset of operations in a queue of operations, wherein the subset of operations is defined by a window and wherein the window has a length specified in terms of a number of operations or a period of time.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

16.(Original) The electronic storage system according to claim 13, wherein the scheduler is arranged to schedule sets of operations in an order which minimizes switching between groups of computer storage media.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice
17.(Original) The electronic storage system according to claim 1, further comprising a server comprising a scheduler arranged to: receive a burst of data to be written to the electronic storage system divided into portions; divide each portion into a plurality of segments; add one or more error correction segments; and write each segment to a different computer storage media from a single group.
Features of official notice in the art

18. (Original) The electronic storage system according to claim 1, wherein each computer storage media belongs to a cooling domain and a power domain, a cooling domain comprising computer storage media linked by a cooling constraint and a power domain comprising computer storage media linked by a power constraint, the cooling constraint corresponding to characteristics of the cooling system and the power constraint corresponding to characteristics of the power supply system, the electronic storage system further comprising a server comprising a scheduler arranged to: identify a subset of the computer storage media storing data corresponding to a read request;
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice
determine a migration path from a current configuration comprising those computer storage media in an active state to a target configuration comprising the  identified subset of computer storage media in active state via a plurality of intermediate configurations, wherein each configuration satisfies all power and cooling constraints; and
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice
migrating the current configuration of the electronic storage system to the target configuration via the plurality of intermediate configurations.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice
19. (Currently Amended) A method of operating an electronic storage system comprising a plurality of computer storage media, 
Features of figures 1-2, (129 & 139)
each of the plurality of computer storage media having an active state and a non-active state, the method comprising: 
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
Set of constraints
Col 15, line 48, “one or more power consumption metrics…temperature threshold X” (i.e., “power levels” and/or “temperature levels”); col 16, line 52, “embodiment may define a plurality of thresholds or level and may accordingly take different actions at each level.  The thresholds and/or actions ma be defined at the enclosure-level and also at the data storage system level”
In active/activate states
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
controlling how many of the plurality of computer storage media are in an active state based at least on a set of constraints each constraint in the set of constraints having a maximum threshold for the plurality of computer storage media in the active state;
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
compare the number of computer storage media in the active state with the maximum threshold for each constraint in the set of constraints; and based at least on the comparing, 
Col 15, line 50, “may spin down one or more drives selectively…If the power consumption reaches the second level, the data storage system…take a proactive action such as selectively spin down one or more drives”  
selecting one or more of the plurality of computer storage media to switch to the active state when 6the plurality of computer storage media in the active state does not exceed the maximum threshold of any constraint in the set of constraints.
Col 15, line 55, “first action …send notification message to a manager that another action will be taken…”, the examiner notes that no “spin down of one or more drives” were taken by the” first action”  

21. (Currently Amended) One or more computer-readable storage media comprising computer-executable instructions for operating an electronic storage system comprising a plurality of computer storage media, each of the plurality of computer storage media having an active state and a non-active state, wherein execution of the computer-executable instructions cause one or more processors to perform operations comprising:
Features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68
Set of constraints
Col 15, line 48, “one or more power consumption metrics…temperature threshold X” (i.e., “power levels” and/or “temperature levels”); col 16, line 52, “embodiment may define a plurality of thresholds or level and may accordingly take different actions at each level.  The thresholds and/or actions ma be defined at the enclosure-level and also at the data storage system level”
In active/activate states
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
controlling how many of the plurality of computer storage media are in an active state based at least on a set of constraints, each constraint in the set of constraints having a maximum threshold for a total number of the plurality of computer storage media that are in the active state;
Col 15, line 60, “selectively spin down one or more drives”/the opposite of the spin down (i.e., when the power consumption is at a low level)
compare the number of computer storage media in the active state with the maximum threshold for each constraint in the set of constraints; and based at least on the comparing,
Col 15, line 50, “may spin down one or more drives selectively…If the power consumption reaches the second level, the data storage system…take a proactive action such as selectively spin down one or more drives”  
selecting one or more of the plurality of computer storage media to switch the active state when the plurality of computer storage media in the active state does not exceed the maximum threshold of any constraint in the set of constraints.
Col 15, line 55, “first action …send notification message to a manager that another action will be taken…”, the examiner notes that no “spin down of one or more drives” were taken by the” first action”  

As for independent claims 1, 19 & 21, the Tamilarasan teaches the functionally equivalent teachings of the recited claimed invention (i.e., controlling active & inactive states of storage media based on a “set of constraints), as can be seen from the teachings of the Tamilarasan reference discussed above; the Tamilarasan reference does not expressly discloses/mentions the claimed recitation regarding how many storage media are in an active state.  However, such not expressly disclosed limitations of the claimed invention is well-known in the art; as evidence, the El-Batal reference teaches exercising power saving measures to spinning down inactive, rather than active, drives (i.e., control by how many are in inactive is functionally equivalent to the claimed how many are active since/when the total number are known in the system); as a result, one skill in the art can easily control the number of active or inactive media from the well-known teachings of the El-Batal reference.  Moreover, the Tamilarasan & El-Batal references are both directed to the same field of endeavor, and further directly related to the same power saving with maximum performance objective/motivation of the same storage drive system; therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to come up with the claimed invention from the teachings of the Tamilarasan reference in view of the El_Batal references for the reasons and motivations stated above.
As for the further dependent claims 2-18, further adds commonly known practice of efficiently controlling aspects of storage media systems that are well-known in the art, as discussed in the official notice; therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to add such efficient controlling technique to come up with the claimed invention, for the reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181